Citation Nr: 1502535	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO. 09-37 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an effective date prior to November 10, 2008 for an increased rating of 10 percent for a bilateral hearing loss disability. 

2. Entitlement to an increased rating in excess of 10 percent for a bilateral hearing loss disability.

3. Entitlement to an increased rating in excess of 20 percent for a right elbow disability, to include a right elbow strain and epicondylitis.

4. Entitlement to service connection for a left foot disability, to include heel spurs and Achilles tendonitis.

5. Entitlement to service connection for a hand disability, to include right ulnar neuropathy, to include as secondary to a service-connected right elbow disability.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1972, from July 1972 to July 1974, and from February 1991 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2009, September 2012, and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

By way of background, the RO denied service connection for a right hand disability and granted an increased rating of 10 percent for a bilateral hearing loss disability, effective November 10, 2008, in a February 2009 rating decision. In September 2012 the RO denied increased ratings for the Veteran's right elbow and bilateral hearing loss disabilities, and finally in April 2013 denied service connection for a left foot disability. The Veteran separately and properly perfected appeals as to all three decisions, and the issues have been combined for the purposes of appellate review by the Board.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran submitted a formal application for TDIU. In response to the application, VA appears to have provided a notice letter in November 2014, and therefore the evidence associated with the claims file indicates that the claim is in the process of being adjudicated at the RO level. As such, the Board will include the issue of entitlement to TDIU as an issue, but will not adjudicate it on appeal but hold it in abeyance in light of the pending adjudication. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2014. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to an increased rating in excess of 10 percent for a bilateral hearing loss disability and a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran submitted a claim for an increased rating for a bilateral hearing loss disability on June 4, 2008. The claim was denied in October 2008, but the Veteran submitted new and material evidence during the appellate period, and therefore the October 2008 denial did not become final and the claim remained open.

2. The evidence demonstrates that the Veteran's bilateral hearing loss disability was manifested by at least a Level IV impairment in the right ear and a Level III impairment in the left ear not prior to December 2008; the evidence did not demonstrate a factually ascertainable increase in disability during the one-year period preceding the date of receipt of claim for increased compensation.

3. Throughout the period on appeal, the Veteran's service-connected right elbow disability has been manifested by flexion to 90 degrees, extension to 0 degrees, pain on movement, tenderness, pain on palpation, weakness and fatigability; but not by limitation of flexion to 55 degrees or less, limitation of extension to 100 degrees or more, ankylosis, flail joint, joint fracture, impairment or the ulna or radius, or impairment of supination and pronation.

4. A left foot disability was not shown in service or within the first post-service year, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

5. The evidence is at least in equipoise that a right hand disability was caused or aggravated by the Veteran's service-connected right elbow disability.


CONCLUSIONS OF LAW

1. The criteria for an effective date of June 4, 2008, but no earlier, for the award of an increased rating of 10 percent for a bilateral hearing loss disability have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.400 (2014).

2. The criteria for an increased rating in excess of 20 percent for a right elbow disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206 (2014).

3. The criteria for service connection for a left foot disability have not been met or approximated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4. The criteria for service connection for a right hand disability as secondary to a service-connected right elbow disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In light of the fully favorable decision as to the issues of service connection for a right hand disability, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The duty to notify and assist as to the other claims is discussed below.

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued VCAA letters in July 2012 and January 2013, prior to the initial unfavorable adjudications in September 2012 and April 2013, respectively. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Veteran's earlier effective date claim, the appeal arises from the Veteran's disagreement with the initial effective date following the grant of an increased rating for a bilateral hearing loss disability. Once the claim is substantiated additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify as to that claim is therefore required.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified private medical records, including those mentioned at the Veteran's hearing pertaining to his right arm disabilities, have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in May 2012 and November 2013. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, conducted thorough medical examinations of the Veteran, and provided sufficient supporting rationales for the opinions where needed. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for an increased rating for his right elbow disability and service connection for right hand and left foot disabilities. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Concerning the Veteran's claim for an earlier effective date, a medical opinion or examination is not necessary to determine whether the Veteran is entitled to an earlier effective date for his increased rating, and therefore VA had no duty to obtain one. Since VA has obtained all relevant identified records and provided adequate medical examinations where necessary, its duty to assist is satisfied.

II. Earlier Effective Date

The general rule with respect to the effective date for an award of increased compensation is that the effective date shall not be earlier than the date of receipt of application therefore. 38 C.F.R. § 3.400(o)(1). An exception to this rule applies where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation. In that situation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date." 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997). In all other cases, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1) (2012); VAOPGCPREC 12-98 (Sept. 23, 1998), 63 Fed. Reg. 56, 703 (Oct. 22, 1998). 

Therefore, three possible dates may be assigned depending on the facts of the case: 
(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose), (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable), or, (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim). Harper, 10 Vet. App. at 126; 38 C.F.R. § 3.400(o)(1)-(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. §§ 3.1(p), 3.155. Any communication or action, indicating an intent to apply for one or more benefits from a claimant may be considered an informal claim. 38 C.F.R. § 3.155. Such informal claim must identify the benefit sought. Id. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. Id. If received within 1 year from the date it was sent to the claimant, the formal claim will be considered filed as of the date of receipt of the informal claim. Id.

Thus, in fixing an effective date for an award of increased compensation, VA must make two determinations. It must determine when a claim for increased compensation was received, and when a factually ascertainable increase in disability occurred. 

With respect to the first determination, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.151(a). Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim. 38 C.F.R. § 3.155(a). When a claim has been filed meeting the necessary requirements, an informal request for increase or reopening will be accepted as a claim. 38 C.F.R. § 3.155(c). 

VA must look to all communications from a claimant that may be interpreted as applications or claims -formal and informal- for increased benefits and is requested to identify and act on informal claims for benefits. See Servello v. Derwinski, 3 Vet. App. 196 (1992).

The Veteran contends that the increased rating of 10 percent should be from August 9, 2005, the date of the initial claim for service connection for a bilateral hearing loss disability. He further asserts that his hearing was the same when service connection was granted as it was when he was awarded the increased rating of 10 percent.

In determining entitlement to an earlier effective date, the Board must first consider when the Veteran filed his claim for an increased evaluation. The Veteran initially filed for service connection for a bilateral hearing loss disability on August 9, 2005, and the claim was granted and a noncompensable rating assigned in a May 2006 rating decision. Following the May 2006 rating decision, no notice of disagreement or new and material evidence was filed during the applicable appellate period. Therefore the May 2006 rating decision became final. 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103. 

The Veteran subsequently filed a claim for an increased rating on June 4, 2008, in which the Veteran indicated that his bilateral hearing loss disability was worsening. The RO denied an increased rating for a bilateral hearing loss disability in October 2008. However, on November 10, 2008, the Veteran submitted correspondence detailing symptoms of his bilateral hearing loss and indicating that it was continuing to worsen. While this did not constitute a notice of disagreement with the October 2008 denial specifically, it does constitute new and material evidence, which prevented the October 2008 rating decision from becoming final. 38 C.F.R. § 3.156(a)-(b). As such, the June 4, 2008 claim for an increased rating for a bilateral hearing loss disability remained pending, and it is this claim that is currently on appeal. Therefore, the Board finds that the Veteran filed his claim for an increased rating on June 4, 2008, the date stamped on the correspondence indicating a worsening of his bilateral hearing loss disability.

As June 4, 2008, is the proper date of the Veteran's claim for an increased rating, the Board must now look to the evidence to determine when it was factually ascertainable that the criteria for an increased rating of 10 percent were met. In making this determination, the Board will consider evidence relating to the period beginning June 4, 2007, or 1 year prior to the date of claim and the earliest possible effective date under the circumstances of this case. 

During the period from June 4, 2007 to June 4, 2008 there is no evidence of audiological testing results that show the Veteran's bilateral hearing loss disability more nearly approximated the level of severity contemplated by a 10 percent rating. It was not until the December 2008 VA audiological examination that appropriate audiological testing showed that the Veteran's bilateral hearing loss disability warranted a 10 percent rating. 

While the Veteran indicated in his June 2008 statement that his hearing was becoming worse and that he was forced to yell and read lips when talking to other people in the presence of background noise, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies. Lendenmann v. Principi, 3 Vet. App. 345 (1992). Here, there is no objective medical evidence that the criteria for a 10 percent rating were met within one year prior to the claim for an increased rating. See 38 C.F.R. §§ 4.85, 4.86(a). Therefore, the Board finds that it is not factually ascertainable that the necessary criteria were met and thus an effective date earlier than June 4, 2008 is not warranted. Harper, 10 Vet. App. 125; 38 C.F.R. § 3.400(o)(2).

In light of the foregoing, an effective date of June 4, 2008, but no earlier, is warranted for the grant of an increased rating of 10 percent for a bilateral hearing loss disability.

III. Right Elbow

The Veteran contends he is entitled to an increased rating in excess of 10 percent for his right elbow disability. The Board will first address the schedular criteria for an increased rating, followed by extraschedular considerations.

A. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

Musculoskeletal impairment of the shoulder and arm, including limitation of motion, is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203. Different ratings are available for the dominant (major) and non-dominant (minor) side. Here, the Veteran is left-hand dominant, and therefore the ratings for the minor side must be considered.

The Veteran's right elbow disability is rated under Diagnostic Code 5206, covering limitation of flexion of the forearm. A 20 percent rating is warranted for flexion limited to 90 degrees or 70 degrees on the minor side. 38 C.F.R. § 4.71a, Diagnostic Code 5206. A 30 percent rating is warranted for flexion limited to 55 degrees on the minor side. Id. A 40 percent rating is warranted for flexion limited to 45 degrees on the minor side.

Based on the evidence of record, the preponderance of the evidence is against a finding that the Veteran's right elbow disability more nearly approximates the level of severity contemplated by a 30 percent rating. The Veteran has complained of pain on movement, tenderness, weakness, fatigability and limitation of motion, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Turning to the medical evidence, the Veteran was provided with a VA examination in May 2012. The examiner noted flexion to 90 degrees and extension to 0 degrees. The examiner noted pain on movement, but also found that there was no further limitation due to weakness, fatigability, or lack of endurance after repetitive use. The examiner noted there to be weakened movement and excess fatigability, with localized tenderness or pain on palpation. Muscle strength was noted to be +4 on flexion and extension. Ankylosis, flail joint, joint fracture, and impairment of supination or pronation were all found not to be present. No impairment of the radius or ulna was noted, and the examiner indicated that there was sufficient function in the right elbow that amputation and prosthesis would not equally serve the Veteran.

VA and private treatment records reflect continued complaints of right elbow pain and limitation of motion, but contain no range of motion testing. Based on the lay and medical evidence of record, the Board finds that an increased rating in excess of 20 percent for a right elbow disability is not warranted, as even when considering additional functional impairment, the Veteran's disability picture does not more nearly approximate the level of disability contemplated by a 30 percent rating for limitation of flexion of the forearm. 38 C.F.R. § 4.71a, Diagnostic Code 5206.

In evaluating the Veteran's current level of disability for the period on appeal functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain on movement, tenderness, weakness, fatigability and limitation of motion, which the Veteran is competent to report. Jandreau, 492 F.3d 1372. However, the May 2012 VA examiner noted that there was no additional functional loss due to pain, weakness, fatigue, or incoordination upon repetitive testing. In determining this, the examiner considered the Veteran's description of his symptoms. As such, the Board finds that the Veteran's statements concerning further limitation due to factors such as weakness, fatigue, and other factors are outweighed by the objective findings of the VA examiner. 38 C.F.R. §§ 4.40, 4.45. Additionally, the Veteran's complaints of pain on motion are fully contemplated by his current ratings. 38 C.F.R. § 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. For the purposes of Diagnostic Code 5205, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). There is no evidence that the right elbow is ankylosed and the May 2012 VA examiner affirmatively found to the contrary. Id. The Veteran was noted to have extension to 0 degrees, with no further loss of function after repetitive testing. 38 C.F.R. § 4.71a, Diagnostic Code 5207. There is no medical evidence of flail joint, joint fracture, and impairment of supination or pronation, and the May 2012 VA examiner found them to not be present. 38 C.F.R. § 4.71a, Diagnostic Codes 5209, 5210, 5213. Finally, there is no medical evidence of impairment of the ulna or radius. 38 C.F.R. § 4.71a, Diagnostic Code 5211, 5212.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 20 percent for the Veteran's service-connected right elbow disability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

B. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected right elbow disability is manifested by flexion to 90 degrees, extension to 0 degrees, pain on movement, tenderness, pain on palpation, weakness, and fatigability. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the schedule of ratings for the musculoskeletal system. See 38 C.F.R. § 4.71a, Diagnostic Code 5276. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's right elbow disability as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted in this case.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for posttraumatic stress disorder, a right elbow disability, tinnitus, and bilateral hearing loss. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's right elbow disability combines or interacts either with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

IV. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for a left foot and right hand disability. The Board will address the left foot first, followed by the right hand.

A. Left Foot

The Veteran contends he is entitled to service connection for his left foot disability, to include heel spurs and Achilles tendonitis. For the reasons stated below, the Board finds that service connection for a left foot disability is not warranted on a direct or presumptive basis. 

Initially, heel spurs and tendonitis are not recognized chronic diseases, nor is either of them encompassed by a broader listed chronic disability. 38 C.F.R. § 3.309(a). As they are not recognized chronic disabilities, service connection based on either the presumption in favor of chronic diseases or continuity of symptomatology are not applicable in this particular case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Turning to direct service connection, VA treatment records reflect that the Veteran has a current diagnosis of heel spurs and Achilles tendonitis, and therefore the first element of service connection has been met. The Veteran has also indicated that he sustained his injury while kicking tire stops out from under the tires of parked aircraft. This activity is corroborated by the fact that the Veteran's military occupational specialty was that of an aircraft mechanic. Therefore, the Board finds the second element of service connection is met.

Concerning the third element, the preponderance of the evidence is against a finding of a causal nexus between the Veteran's in-service event, injury or disease and his current left foot disability. The Veteran has indicated that kicking the tire stops for the airplanes caused his current left foot disability. While the Veteran is competent to testify to persistent symptoms since service, he is not competent to state that there is a causal relationship between the in-service event and his current disability, as to do so requires medical expertise in the field of orthopedic medicine. Jandreau, 492 F.3d at 1377. 

To the extent the Veteran has indicated his symptoms have been consistent since service, his statements are in conflict with the medical evidence of record. The first indications of treatment for a left foot disability occur in 2012, which is over 10 years after the Veteran's separation from the reserves. While not dispositive of the issue of nexus, the over 10 year gap in time without complaint of or treatment for a left foot disability weighs heavily against the Veteran's statements concerning persistent pain. Maxson, 230 F.3d at 1333. Further, the Veteran's own statements concerning persistent symptoms are inconsistent. The Veteran indicated in a January 2013 statement that the left foot disability arose approximately 5 months prior, which would be roughly August 2012. Such inconsistencies undermine the credibility of his statements, and render them of no probative value. As there is no competent and credible lay evidence concerning the issue of nexus, the issue must be determined based on the medical evidence of record. 

The Veteran submitted a December 2012 private medical opinion in support of his claim. The private physician indicated that, after discussion the injury with the Veteran, he related the injury to chronic repetitive trauma. The examiner then indicated that the Veteran related this to his military service, specifically the kicking out of tire stops. The examiner stated that this may very well be the source of his disability. However, the examiner's opinion only indicates that repeated kicking may be the cause of the disability, which renders the opinion speculative and of limited probative weight. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006); Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus). Further, the examiner provided no citations or reasons supporting the conclusion that trauma such as repeated kicking results in delayed onset of pain or other symptomatology, especially as it applies to the Veteran's diagnosed disabilities. This slightly slacking rationale also undermines the probative value of the opinion. Nieves-Rodriguez, 22 Vet. App. 295.
 
Subsequently, the Veteran was provided with a VA examination in November 2013. The examiner stated that it was less likely than not that the left foot disability was causally related to the veteran's active duty service. The examiner noted that while there was pain and tenderness in the area of the Achilles tendon, the time frame of the symptoms did not indicate a relationship to his active duty service. Specifically, the examiner noted that there is no reason the Veteran would develop pain at a later date or experience worsening pain after being removed from the offending activity for over 10 years. The examiner further noted that the Veteran's complaints of left foot pain only developed in the prior year, which militates against the presence of a causal connection. The examiner then cited to an up-to-date article concerning the Achilles tendon, which does not reflect any evidence of delayed-onset Achilles injuries or disabilities. As the examiner's opinion was well supported by both citations and a well-reasoned rationale, the Board finds it is entitled to significant probative weight. Id.

VA and private treatment records reflect complaints of a left foot disability beginning in approximately 2012. Prior to that, there is no evidence of any complaints of a left foot disability or symptoms thereof. 

In weighing the medical and lay evidence of record, the Board finds the preponderance of the evidence is against a finding that the Veteran's left foot disability is related to his active duty service. The inconsistencies in the Veteran's statements render them of no probative value. Turning to the medical evidence, the November 2013 VA examiner's opinion outweighs the December 2012 private opinion, as the VA examiner supported his opinion with a more thorough rationale and citations to up-to-date articles concerning foot disabilities, specifically Achilles injuries. Additionally, the VA examiner specifically noted and considered the findings of the December 2012 private examiner in reaching his opinion. The lack of complaints or treatment following the Veteran's separation from service also weighs heavily against the claim. As the preponderance of the evidence is against a finding of a nexus between the current disability and the Veteran's active duty service, the third element is not met. Therefore, service connection on a direct basis is not warranted in this case.

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence is against a finding that the Veteran's left foot disability is causally related to his service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Right Hand

The Veteran contends he is entitled to service connection for a right hand disability, to include right ulnar neuropathy, to include as secondary to his service-connected right elbow disability. In this case, the Veteran has been diagnosed with right ulnar neuropathy, and is also service connected for a right elbow disability. Therefore, the threshold elements of secondary service connection have been met.

Concerning causation or aggravation, the Board finds that the evidence is at least in equipoise that the Veteran's service-connected hypertension caused her hypertensive retinopathy. The Board notes that in July 2009 and May 2012 examination reports and in a July 2012 addendum opinion, VA physicians indicated that it was less likely than not that the Veteran's right hand disability was causally related to his active duty service or his soft tissue right elbow injury. Instead, the physicians indicated it was more likely related to a post-service cervical spine injury. 

The Veteran provided private medical opinions in February 2009 and August 2012. The February 2009 physician indicated that his nerve studies were significant for ulnar neuropathy, most likely at the elbow and wrist. The examiner then indicated that the most common cause of this type of neuropathy is trauma, and linked the current neuropathy to the right elbow trauma the Veteran sustained while in service. The August 2012 private physician indicated that the Veteran's current ulnar neuropathy was associated with his right elbow injury in service, based on the fact that there were no complaints of numbness, weakness or paresthesias prior to the right elbow injury. All of the medical opinions of record are competent, credible, and supported by reasoned rationales.

VA and private treatment records are replete with references to right hand pain, numbness and weakness, which are often indicated to begin at the elbow. Based on the evidence of record, the Board finds the evidence is at least in equipoise that the Veteran's right hand disability, to include ulnar neuropathy, was caused or aggravated by his service connected right elbow disability. 38 C.F.R. § 3.102. As such, the second element of secondary service connection has been met. As all of the elements have been met, the Board finds that service connection for a right hand disability, to include right ulnar neuropathy, as secondary to a service-connected right elbow disability is warranted. 38 C.F.R. § 3.310.

	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to an effective date of June 4, 2008, but no earlier, for the grant of an increased rating of 10 percent for a bilateral hearing loss disability is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an increased rating in excess of 20 percent for a right elbow disability, to include a right elbow strain and epicondylitis, is denied.

Entitlement to service connection for a left foot disability, to include heel spurs and Achilles tendonitis, is denied.

Entitlement to service connection for a right hand disability, to include right ulnar neuropathy, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. In this case, during her hearing the Veteran indicated that he had an appointment to be re-evaluated by an audiologist, Dr. W., approximately three weeks prior to his hearing. However, there are not any audiological evaluations from 2014 associated with the claims file. As the Veteran has identified potentially relevant records as to the issue of entitlement to an increased rating for a bilateral hearing loss disability, the Board finds it must remand the claim so that appropriate efforts can be made to locate and obtain such records. 38 C.F.R. § 3.159(c)(1). If, after making reasonable efforts the records cannot be obtained, VA must provide the Veteran with notice of that fact in accordance with 38 C.F.R. § 3.159(e), and provide the Veteran with an opportunity to provide them himself.

As noted above, the issue of entitlement to TDIU has been recognized as an issue that is in the process of being adjudicated at the RO level. As such, the Board has included the issue of entitlement to TDIU as an issue, but will hold it in abeyance in light of the pending adjudication.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify and authorize for release any records detailing audiological treatment or evaluations, to include from Dr. W. See Hearing Transcript at 14. 

Then, make all appropriate efforts to obtain any and all medical records so-identified and authorized for release. All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them in accordance with 38 C.F.R. § 3.159(e).

2. Obtain any further relevant outstanding VA treatment records.

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


